DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/27/2022 has been entered. Claims 1-2, and 7 have been amended. Claims 3 and 10 have been cancelled. Claim 11 has been added. Claim 2, 4-9, and 11  remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome the objections set forth in the Non-Final Office Action mailed on 03/25/2022. Additionally, Applicant’s amendments to the claims have overcome the rejections set forth under 35 U.S.C. § 102. Newly added claim 11 is allowable in view of the prior art. Unfortunately, Examiner believes that amended independent claim 2 is obvious in view of a combination of the prior art of record as will be explained further. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (US 7284727 A1) in view of Marrero (US 20020074456 A1) or O’Neill (US Patent No. 3419164).
Regarding claim 2, Nolan teaches an integration module comprising: a chassis bounding a volume in which are positioned at least one of at least one item of equipment or at least one line (depicted in Figures 1-5) and having a cross section that is approximately identical to that of a baggage container and a length which is less than or equal to that of a baggage container such that the baggage container can move in a baggage hold in a displacement direction (depicted in Figures 1-3, 5), the chassis forming a self-supporting structure such that the chassis can be moved when equipped with at least one of the equipment or the at least one line (depicted in Figures 1-3), wherein the integration module is connected to a primary structure of the fuselage by at least one connecting system that is configured to immobilize, in a fitted position, the integration module with respect to the primary structure (Figure 5), wherein the integration module supports at least one first segment of a line connected to a second segment of the line (depicted in Figures 1-3, 5), the at least one first segment and the second segment being parallel to the displacement direction and positioned so as to be aligned when the integration module is in the fitted position (Figures 1-3, 5), at least one of the at least one first and second segments of the line comprising a connection system configured to connect (Figures 1-3, 5), automatically and autonomously (Col. 5, line 64- Col. 6, line 26. Col. 7, lines 40-61), the at least one first and second segments of the line to one another when the integration module is moved in the displacement direction up to the fitted position (Figures 1-3, 5). Figure 3 of Nolan depicts an attachment system wherein the line connecting the chassis is attached to the fuselage of the aircraft, and the line is connected to a dispersal regulator (element 302) mounted to the chassis. Nolan fails to specifically teach that the attachment system is a welded fabricated structure comprising crosspieces, longerons, vertical uprights and inclined uprights positioned at edges of a volume shape, representing a baggage container. However, Nolan specifically teaches that their tank is configured as a “pseudo cargo container having outer dimensions that correspond to dimensions of conventional cargo containers that are employed in the side-loading cargo systems of wide body aircraft” (Col. 4, lines 44-51). Nolan also teaches the composition of his “pseudo cargo container” may be made of lightweight metal or plastic (Col. 5, lines 29-51), and that the tank may be collapsible for storage (Col. 5, lines 52-63). Both Marrero (Figures 1a.-8) and O’Neill (Figure 7) are prior art examples of cargo containers similar in shape to that of Nolan, that comprise welded fabricated structures comprising crosspieces, longerons, vertical uprights, and inclined uprights positioned at edges of a volume shape. Further, Marrero (Figure 10) and O’Neill (Figures 7 and 8) teach a cargo container capable of collapsing. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that construction of Nolan’s tank comprised crosspieces, longerons, vertical uprights, and inclined uprights positioned at edges of a volume shape.
Regarding claim 5, Nolan in view of Marrero or O’Neill teaches the invention discussed in claim 2, wherein the chassis comprises at least one first lower crosspiece having a central segment arranged in a same horizontal plane as a second lower crosspiece, and two end segments that are slightly offset upwards relative to the central segment (Assuming Nolan’s “pseudo cargo container” is constructed in the manner outlined in the response to claim 2, or in a manner similar to a standard unit load device noted in Col. 4, lines 44-51 of Nolan, the container would comprise all of the limitations listed in claim 5). 
Regarding claim 7, Nolan in view of Marrero or O’Neill teaches an aircraft comprising at least one integration module according to claim 2 positioned in the technical bay of the aircraft (Figures 1-5 of Nolan).

Allowable Subject Matter
Claims 4, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowable in view of the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644